Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 4/23/2021. Applicant amended claims 16 and 17; claims 16 – 29 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 17 in response to a 35 USC 112 (b) rejection, rejection of claim 17 under 35 USC 112 (b) of the previous office action is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18 – 23, 25 – 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Bailey (3,742,976).
Regarding claim 16, Bailey discloses a valve (Fig. 2) for a positive displacement pump, the valve comprising a valve body (20, Fig. 2) and a valve seat (10, Fig. 2) each having engagement surfaces which are configured, in use, to at least partially engage with one another when the valve is in a closed position to thereby mitigate fluid flow there through, the valve body (20, Fig. 2) being movable, in use, relative to the valve seat (10, Fig. 2) along a linear path of motion from the closed position to an open position, wherein, when the valve is in the open position, (i) at least a peripheral portion of the engagement surface of the valve body extends at an obtuse angle relative to the linear path of motion in the direction of motion from the closed position to the open position and wherein the length of the peripheral portion is at least 13% of the length of the engagement surface, - examiner is interpreting the surface 41 shown figure 2 to meet this limitation. Examiner maintains the surface 41 is more than 13% of the engagement surface (25, 41, 42 Fig. 2) and further the overhang element 41 creates an ‘obtuse angle” with respect to the linear path similar to the claimed valve. Bailey also discloses an inner portion (25, Fig. 2) of the engagement surface of the valve body extends at an acute angle relative to the linear path of motion in the direction of motion from the closed position to the open position, and (iii) at least a peripheral portion of the engagement surface of the valve seat (10, Fig. 2) extends perpendicularly relative to the linear path of motion in the direction of motion from the closed position to the open position. Examiner further maintains the valve seat shown in figure 2 comprises a surface (radially outward of surface 14) that is perpendicular relative to the linear path of the valve and as shown in figure 1 the surface radially outward of surface 14 engages the valve body (20, Fig. 2).
Regarding claims 18 and 20, Bailey discloses the engagement surface of the valve body (120, Fig. 1) comprises an inner portion (25, Fig. 2) and an outer portion (41, Fig. 2), where the outer portion (41, Fig. 2) comprises the peripheral portion.
Regarding claims 19 and 22, Bailey disclose the inner portion (25, Fig. 2) of the engagement surface of the valve body extends at an angle of between about 20 and 70 degrees relative to the linear path of motion in the direction of motion from the closed position to the open position. Examiner maintains the angle disclosed in the figures is close to 45 degrees thereby meeting the claimed range.
Regarding claim 21, Bailey discloses the inner portion (25, Fig. 2) of the engagement surface of the valve seat extends at an acute angle relative to the linear path of motion in the direction of motion from the closed position toward the open position similar to the claimed valve.
	Regarding claims 23, 25 -29, Bailey discloses the valve is used in a pump (Summary of the invention).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Bailey (3,742,976).
Regarding claim 17, applicant describes the angle “may be” in the claimed range [para. 61] and assigns no criticality to the claimed range. Applicant describes “the shape of the engagement surface 460a of the second valve body 460 acts to slow the flow of fluid there past” further describing the invention “for the same fluid flow conditions (e.g. the same starting fluid pressure within the variable volume chamber 4) the flow of fluid through the opening or open second valve 46 is relatively slower than is the flow of fluid through the opening or open second valve 6” and concluding “[c]onsequently, the average static pressure of fluid within the valve gap (between the engagement surfaces 460a, 461a of the second valve body 460 and second valve seat 461) of the second valve 46 is relatively greater than in the prior art valve 6 , as shown in FIG. 7” [para. 75]. As shown applicant does not assign any criticality to the claimed range which is designated as “460c” in the drawings and it appears that a person of ordinary skill in the art could have selected angles within the claimed range with a reasonable expectation of success.
There are a finite number of angles that can be selected for the angle of Bailey that is inherently feasible due to the shape of the sealing surface and the function and thus there are a finite number of angle ranges that are within the range of between 5 and 20 degrees and as such there are a finite number of predictable potential solutions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bailey by making obtuse angle to the claimed range since it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claims 24, Bailey discloses the valve is used in a pump (Summary of the invention).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753